Citation Nr: 1510595	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for dermatitis of the feet.

2.  Entitlement to service connection for dermatitis of the feet.

3.  Entitlement to an increased rating for residuals of a fracture of the right great toe, currently evaluated as non-compensably disabling.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Patricia L. McCabe, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for an increased rating for residuals of a fracture of the right great toe, currently evaluated as non-compensably disabling, the matter of unemployability has been raised by the record.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

The issues of entitlement to service connection for dermatitis of the feet, entitlement to an increased rating for residuals of a fracture of the right great toe, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1975 rating decision denied service connection for dermatitis of the feet.  The rating decision was not appealed nor was new and material evidence received within the Appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for dermatitis of the feet, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 1975 rating decision that denied service connection for dermatitis of the feet is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for dermatitis of the feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's claim, the Board concludes that there is no prejudice in the Board adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim for dermatitis of the feet.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the August 1975 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the August 1975 denial, there was no evidence that the Veteran experienced a dermatological disability in service.  In a May 2014 videoconference hearing, the Veteran testified that he had a fungal infection since active service.  He testified that as a result of his service-connected right great toe injury, his toenail fell off and while he was in a cast, he developed a fungal infection that spread to his entire right foot.  The Veteran testified that he has had an infection on his right toe since active service.  This evidence was not before the AOJ in August 1975 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the August 1975 decision and the claim must be reopened.


ORDER

The claim of entitlement to service connection for dermatitis of the feet is reopened.


REMAND

In his May 2014 videoconference hearing, the Veteran testified that he developed his fungal infection as a result of his right great toe injury during active service.  He testified that the fungal infection started while he was at Fort Carson, while he was in a cast for six weeks.  The Veteran testified that he had a fungal infection when he left service in 1965 and that it eventually spread from his great toe to his entire right foot.  He stated that he received treatment for his dermatitis at the Long Beach VA hospital sometime between September 1965 and November 1973.  On remand, all VA treatment records from September 1965 through November 1973 should be obtained and associated with the claims file.  Additionally, a VA examination is necessary to determine if the Veteran's current dermatitis of the foot is etiologically related to his active service.

Concerning the Veteran's increased rating claim for a right great toe injury, during his videoconference hearing, the Veteran testified that his VA examination was inaccurate.  The Veteran stated that the examination did not fully record the true range of disability he experiences as a result of his foot injury.  Additionally, he testified that his disability was more severe and that the pain in his right great toe now radiated up to his knee.  The Veteran also testified that he received prescriptions for his great toe injury at Kaiser Hospital.  On remand, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected right great toe injury, and all treatment records from Kaiser Hospital should be obtained and associated with the claims file.  

The Veteran also testified that as a result of his service-connected foot injury, he was forced to retire from work because he was unable to stand for long periods of time.  A new VA examination is necessary to evaluate whether the Veteran is entitled to TDIU.
Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his attorney with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his dermatitis of the feet and service-connected residuals of a fracture of the right great toe, to specifically include private treatment records from Kaiser Hospital and VA treatment records from Long Beach Hospital from September 1965 to November 1973.  All requests for records and responses must be associated with the claims folder.

3. After obtaining all identified treatment records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his dermatitis of the feet. The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

a. The examiner should identify all current skin disorders of the feet, to include dermatitis and fungus.

b. For each diagnosed skin disorder of the feet, the examiner should offer an opinion as to whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's military service.  
In offering the foregoing opinions, the examiner should consider the full record, to include the Veteran's lay statements, and other lay statements of record. Any opinions expressed must be accompanied by a complete rationale.

4. Schedule the Veteran for a VA examination to determine the current nature, extent, and severity of his service-connected residuals of a fracture of the right great toe.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran, and the examiner is specifically requested to address the Veteran's testimony of radiating pain from his toe to his knee.

a. All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 (2014) regarding functional loss due to pain and 38 C.F.R. § 4.45 (2014) regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

b. The examiner is also requested to opine whether the Veteran's residuals of a fracture of the right great toe are moderate, moderately severe, or severe.  

The terms "moderate," "moderately severe" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6 (2014).

c. The examiner is requested to address the impact of the Veteran's service-connected disability on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  

The examiner should offer an opinion as to whether the Veteran's service-connected disability at least as likely as not (50 percent probability or more) causes him to be unable to obtain and retain substantially gainful employment.

5. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


